1

2

3

4

5

6

7                        UNITED STATES DISTRICT COURT

8                       EASTERN DISTRICT OF CALIFORNIA

9

10   CINDY WAGNER,                         No.   2:20-cv-00403-JAM-DMC
11                  Plaintiff,
12           v.                            ORDER DENYING PLAINTIFF’S
                                           MOTION TO AMEND
13   SHASTA COUNTY; SHASTA COUNTY
     SHERIFF’S DEPARTMENT; and DOES
14   1 through 20, inclusive,
15                  Defendants.
16
         On January 23, 2020, Cindy Wagner (“Plaintiff”) filed suit
17
     against Shasta County, the Shasta County Sheriff’s Department,
18
     and Does 1-20 in Shasta County Superior Court for civil rights
19
     violations arising from injuries she sustained when Shasta County
20
     Sheriff’s Deputies used force against her in the Shasta County
21
     Jail.    See Compl. ¶¶ 18, 19, ECF No. 1.    Shasta County
22
     (“Defendant”) removed the matter to federal court on February 21,
23
     2020.    See Notice of Removal, ECF No. 1.    The Court granted in
24
     part and denied in part Defendant’s Motion for Judgment on the
25
     Pleadings (“JOP”) on November 3, 2020.       See Order on Mot. for
26
     JOP, ECF No 25.    Plaintiff now moves for leave to file a First
27
     Amended Complaint (“FAC”) to add Deputy Robert VanGerwen as a
28
                                       1
1    named defendant.     See Mot. to Am. (“Mot.”), ECF No. 28.

2    Defendant opposes the motion.     See Opp’n, ECF No. 32.     Plaintiff

3    filed a reply.     See Reply, ECF No. 33.

4         For the reasons set forth below, the Court DENIES

5    Plaintiff’s Motion to Amend.1

6

7                               I.   BACKGROUND2

8         On June 8, 2020, the Court issued an initial pretrial

9    scheduling order pursuant to Federal Rule of Civil Procedure

10   16(b) which established, inter alia, a cut-off date for joining

11   additional parties and amending the complaint.     See Sched. Order,

12   ECF No. 14.     The scheduling order states: “No further joinder of

13   parties or amendments to pleadings is permitted except with leave

14   of court, good cause having been shown.”      Id. at 1.   On April 28,

15   2021, the parties stipulated to continuing some of the Court’s

16   pretrial scheduling order deadlines but left the cut-off date for

17   joining additional parties and making amendments unchanged.        See

18   Order Continuing Sched. Order Deadlines ¶ 2, ECF No. 31.

19        On June 26, 2020, Defendant served Plaintiff with its

20   initial disclosures.    Carpenter Decl. ¶ 3, ECF No. 32.      Within
21   those initial disclosures, Defendant named VanGerwen as a witness

22   to the incident who was “likely to have discoverable

23   information.”     See Initial Disc. No. 7, ECF No. 32.    VanGerwen

24   was also identified as having been interviewed during the

25   1 This motion was determined to be suitable for decision without
26   oral argument. E.D. Cal. L.R. 230(g). The hearing was
     scheduled for June 8, 2021.
     2 The facts of the case are set forth in detail in the Court’s
27
     previous Order. See Order on Mot. for JOP at 2–3. They will not
28   be reduced into writing again here.
                                      2
1    internal affairs investigation into the incident as part of the

2    list of relevant documents and materials in the initial

3    disclosures.   See Initial Disc. Tabs 6, 32.

4        On December 4, 2020, Plaintiff served Defendant with a first

5    set of interrogatories and requests for production of documents.

6    Carpenter Decl. ¶ 4.   On January 11, 2021, Defendant responded to

7    Plaintiff’s initial interrogatories and requests for production.

8    Carpenter Decl. ¶ 5.   Defendant produced the recording and

9    transcript of VanGerwen’s internal affairs interview conducted on

10   September 19, 2019.    See Def.’s Resp. to Req. for Produc., Tabs

11   6, 22, ECF No. 33-1.   Defendant also produced a notice to

12   VanGerwen regarding the internal affairs interview and

13   VanGerwen’s training activity log.        Id. at Tabs 29, 50.

14       Plaintiff, for her part, argues VanGerwen’s name was not

15   disclosed to her until “February 12, 2021, in response to written

16   discovery requests.”   Mot. at 2.       And that Plaintiff’s counsel

17   thereafter repeatedly requested that Defendant stipulate to

18   including VanGerwen’s name in a FAC.        Id.   However, it was not

19   until April 6, 2021, that Defendant’s counsel informed

20   Plaintiff’s counsel that Defendant would not stipulate to adding
21   VanGerwen as a named defendant in a FAC.          Id.   The instant motion

22   ensued.

23

24                              II.   OPINION

25       A.    Legal Standard

26       After the Court has filed a pretrial scheduling order, a
27   party’s motion to amend must satisfy Rule 16(b)’s “good cause”

28   requirement.   Johnson v. Mammoth Recreations, Inc., 975 F.2d
                                         3
1    604, 607-08 (9th Cir. 1992); Coleman v. Quaker Oats Co., 232

2    F.3d 1271, 1294–95 (9th Cir. 2000) (“But where the Court has

3    entered a scheduling order, a request to amend the pleadings is

4    no longer governed by Rule 15; rather, Rule 16 controls.”).

5    This requirement primarily looks to “the diligence of the party

6    seeking the amendment.”   Johnson, 975 F.2d at 609.      “[T]he

7    existence or degree of prejudice to the party opposing the

8    modification might supply additional reasons to deny a motion.”

9    Id.   But, unlike Federal Rule of Civil Procedure 15’s analysis,

10   “the focus of the inquiry is upon the moving party’s reasons for

11   seeking modification.”    Id.    If the “[moving] party was not

12   diligent, the inquiry should end.”       Id.

13         Both sides overlook the Rule 16(b) question, and only

14   analyze the Rule 15(a) factors.      However, given the Rule 15(a)

15   factors require consideration of undue delay and prejudice, the

16   parties’ arguments lend themselves sufficiently well to a Rule

17   16(b) analysis.

18         B.   Rule 16(b)

19         The “good cause” requirement “typically will not be met

20   where the party seeking [modification] has been aware of the
21   facts and theories supporting amendment since the inception of

22   the action.”   Id. at 737.      Indeed, “carelessness is not

23   compatible with a finding of diligence and offers no reason for a

24   grant of relief.”   Johnson, 975 F.2d at 610.      Plaintiff argues

25   she should be granted leave to amend the complaint to add

26   VanGerwen as a named defendant because “his name was not
27   disclosed as part of Defendant’s initial Rule 26 disclosures,”

28   instead, it was disclosed for the first time on February 12,
                                          4
1    2021.   Mot. at 2.   Defendant counters that Plaintiff has been

2    aware of VanGerwen’s involvement in the incident for some time

3    now, and thus, has not been diligent in seeking amendment.       Opp’n

4    at 4.   As a result, Plaintiff has failed to establish good cause.

5    The Court agrees.

6        Defendant first disclosed VanGerwen’s name to Plaintiff as

7    part of its initial disclosures on June 26, 2020.        See Initial

8    Disc. No. 7.    Therein, Defendant not only identified VanGerwen,

9    but also described him as a witness to the incident who was

10   likely to have discoverable information.      Id.   Plaintiff

11   incorrectly asserts that she received VanGerwen’s name for the

12   first time on February 12, 2021.       At this point, Plaintiff should

13   have considered VanGerwen a high priority witness.       Especially

14   considering the initial disclosures also noted that VanGerwen was

15   interviewed during the internal affairs investigation into the

16   incident.   See Initial Disc. Tabs 6, 32.

17       Then, on January 11, 2021, Defendant responded to

18   Plaintiff’s first set of interrogatories and requests for

19   production of documents.    See Def.’s Resp. to Req. for Produc.

20   Included in Defendant’s response was the recording and transcript
21   of VanGerwen’s internal affairs interview.      Id. at Tabs 6, 22.

22   By Plaintiff’s own admission, VanGerwen’s internal affairs

23   interview revealed his role in the incident.        See Reply at 2

24   (Once the recording and transcript of the interview was produced,

25   “Plaintiff would have known that VanGerwen threw her into the

26   wall.”).    Thus, as of January 11, 2021, Plaintiff understood
27   VanGerwen to be one of the deputies who allegedly used force

28   against her while she was detained in the Shasta County Jail.
                                        5
1        Plaintiff argues that Defendant was obligated to detail

2    VanGerwen’s involvement sooner, pursuant to Federal Rule of Civil

3    Procedure 26, which requires parties identify each individual

4    likely to have discoverable information, along with the subjects

5    of that information.   See Reply at 1–3.   Defendant identified

6    VanGerwen in its initial disclosures.   Moreover, Defendant

7    identified him as a witness to the incident.   In other words,

8    Defendant disclosed that VanGerwen was in possession of

9    discoverable information: Notably, he could provide a first-hand

10   account of what happened to Plaintiff in the jail.    Thus,

11   Defendant disclosed to Plaintiff what Rule 26 requires.

12       Plaintiff knew of VanGerwen as early as June 26, 2020,

13   fourth months after the case was removed to federal court and

14   just after the Court issued its scheduling order.     Nearly one

15   year has passed since VanGerwen was first identified.     Even

16   assuming VanGerwen’s identification in Defendant’s initial

17   disclosures was insufficient to put Plaintiff on notice of the

18   degree of his involvement and potential liability, Plaintiff

19   waited until December 4, 2020, to serve Defendant with a first

20   set of interrogatories and requests for production.    Plaintiff’s
21   counsel’s explanation for this five-month delay is insufficient.

22   See Reply at 4 (“There does appear to have been about a five

23   month ‘delay’ in getting formal discovery sent out to Defendant

24   which is attributable to the associate who was handling the case

25   being occupied with other matters on this and other cases and

26   preparing to leave Plaintiff’s lawyer’s firm.”).     That Plaintiff
27   did not receive the complete details of VanGerwen’s involvement

28   until January 11, 2021, is entirely attributable to her
                                      6
1    attorneys’ own delay.

2          Moreover, once Plaintiff received the recording and

3    transcript of VanGerwen’s internal affairs interview, another

4    three months passed before the instant motion was filed.

5    Plaintiff’s attorney attributes this to Defendant’s counsel’s

6    unresponsiveness to Plaintiff’s counsel’s requests to stipulate

7    to amendment.   See Mot. at 2.   This explanation is similarly

8    unpersuasive.   Defendant’s lack of response does not grant

9    Plaintiff leave to sit on her hands and wait.   Diligence requires

10   Plaintiff to act when Defendant stays silent or refuses to

11   cooperate.   See Johnson, 975 F.2d at 609.

12         In addition, were the Court to grant Plaintiff leave to

13   amend at this stage, Defendant would suffer a degree of

14   prejudice.   Under the Court’s amended deadlines, the discovery

15   deadline is just over four months away and the dispositive motion

16   deadline is approximately six months away.    See Mins., ECF No.

17   31.   Considering the rate at which discovery has proceeded thus

18   far, the Court is not persuaded both sides will be able to

19   complete discovery and motions practice relating to a new named

20   defendant and any new theories of liability asserted against him.
21   See GSI Tech., Inc. v. United Memories, Inc., WL 4463742, at *3

22   (N.D. Cal. 2015) (“Prejudice [] exists where there will be no

23   period to file dispositive motions on amended pleadings.”); see

24   also Jackson v. Bank of Haw., 902 F.2d 1385, 1387 (9th Ci. 1990)

25   (Prejudice exists where “[a]dditional claims advance different

26   legal theories and require proof of different facts.”).
27         In sum, Plaintiff’s lack of diligence prevents her from

28   making the requisite showing of “good cause” here.    As does the
                                       7
1    prejudice such a delayed amendment would impose on Defendant.

2    Accordingly, the Court finds that Plaintiff has not satisfied

3    Rule 16(b)’s requirement.    Because Plaintiff failed to show good

4    cause to amend under Rule 16(b), the Court need not address

5    whether the amendment to the complaint is proper under Rule 15.

6

7                                III.   ORDER

8        For the reasons set forth above, the Court DENIES

9    Plaintiff’s Motion to Amend.

10       IT IS SO ORDERED.

11   Dated: June 21, 2021

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         8
